Case: 1:20-cv-00017-SJD-KLL Doc #: 23 Filed: 09/08/20 Page: 1 of 5 PAGEID #: 985

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
RONALD PAIRAN, : Case No. 1:20-cv-17
Plaintiff,
Judge Susan J. Dlott
Vv.
GUARDIAN PROTECTION SERVICES _: Order Overruling Objection to Report
OF OHIO, LLC, et al., : and Recommendation
Defendants.

This matter is before the Court on the Magistrate Judge’s Report and Recommendation
(Doc. 19) that Defendant! Guardian Protection Services of Ohio, LLC’s Motion to Dismiss the
Plaintiff's Amended Complaint (Doc. 9) be granted. For the reasons that follow, Plaintiff's
Objection will be OVERRULED, and the Magistrate Judge’s Report and Recommendation will
be ADOPTED.
I. Background

The procedural background and alleged facts are thoroughly summarized in the Report
and Recommendation. In short, Plaintiff alleges that he performed work as an alarm system
technician for Defendant from 2000 until December 2018, when his relationship with the
Defendant was terminated. (Doc. 4 at PageID 461.) Plaintiff worked six days a week until 2010,
when he requested to work five days a week. (/d. at PageID 451.) On August 7, 2015 until June

29, 2016, Plaintiff's work hours were reduced to four days per week. (/d.) On June 29, 2016,

 

Plaintiff was informed by the company’s Operation Manager that it had hired a Compliance

Officer who advised against classifying Plaintiff and others similarly situated as independent

 

Plaintiff dismissed the other named defendant, leaving Guardian Protection Services of Ohio, LLC. (Doc. 5.)
Case: 1:20-cv-00017-SJD-KLL Doc #: 23 Filed: 09/08/20 Page: 2 of 5 PAGEID #: 986

contractors while having them work four or five days per week. (/d.) Defendant reduced
Plaintiff's work schedule to three days per week until his relationship with Defendant was
terminated in December 2018. (7d. at 461-62.)

Plaintiff asserts six causes of action, all of which the Magistrate Judge recommended be
dismissed: (1) failure to post a notice explaining Plaintiff's rights under the Fair Labor Standards
Act (“FLSA”); (2) equitable tolling; (3) willful misclassification under the FLSA; (4) failure to
pay overtime under the FLSA; (5) failure to pay overtime under Ohio law; and (6) theft and
fraud under Ohio Revised Code § 2913.01. The Magistrate Judge recommended Counts 1, 2, 3,
and 6 be dismissed because it is uncontested that they do not present private causes of action.
(Doc. 19 at PageID 974-75.) She recommended Counts 4 and 5 be dismissed because equitable
tolling of the statute of limitations on the Plaintiff's overtime compensation claims is not
warranted. (Jd. at PageID 974.) Plaintiff timely objected to the Report and Recommendation
(Doc. 21), and Defendant responded (Doc. 22). The matter is now ripe for resolution.

II. Standard of Review

When objections to a magistrate judge’s report and recommendation are received on a
dispositive matter, the assigned district judge “must determine de novo any part of the magistrate
judge’s disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). After review,
the district judge “may accept, reject, or modify the recommended disposition; receive further
evidence; or return the matter to the magistrate judge with instructions.” Jd.; see also 28 U.S.C.
§ 636(b)(1). General objections are insufficient to preserve any issue for review: “[a] general
objection to the entirety of the [magistrate judge’s] report has the same effects as would a failure

to object.” Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991).
Case: 1:20-cv-00017-SJD-KLL Doc #: 23 Filed: 09/08/20 Page: 3 of 5 PAGEID #: 987

Ill. Analysis

Plaintiff objects to the Report and Recommendation’s finding that “Plaintiff knew or

should have known as of [June] 29, 2016 that defendant may have misclassified his employment

status and that defendant had not been paying him overtime.” (Doc. 19 at PagelD 967 .) He

argues that as of that date, he did not have knowledge of his legal claims and did not inquire as to
his rights under wage and hour law. (Doc. 21 at PageID 979.) Plaintiff therefore asks the Court
to reconsider whether he had constructive knowledge of claims, whether he was diligent in
pursuing his rights, whether it was reasonable for him to remain unaware of the alleged overtime
compensation violations until after the statute of limitations expired, and whether equitable
tolling is appropriate in this case. (/d. at PageID 980.)

The Magistrate Judge appropriately determined the statute of limitations on Plaintiff's
overtime compensation claims should not be equitably tolled in consideration of the five factors
set forth in Truitt v. County of Wayne, 148 F.3d 644, 648 (6th Cir. 1998).? Equitable tolling is to
be applied “sparingly,” and the burden is on the litigant to establish his entitlement to tolling.
Zappone v. United States, 870 F.3d 551, 556 (6th Cir. 2017).

Plaintiff alleged in the Amended Complaint that June 29, 2016 was the date on which
Defendant’s Operations Manager informed him that Defendant had hired a Compliance Officer
and learned it could no longer schedule independent contractors to work four or five days per
week; Plaintiff's schedule was immediately reduced to three days per week; and Plaintiff was

required to obtain a license and two different types of insurance. (Doc. 4 at PageID 451, 463.)

 

2? The Truitt factors are: (1) the plaintiff's lack of notice of the filing requirement; (2) the plaintiff's lack of
constructive knowledge of the filing requirement; (3) the plaintiff's diligence in pursuing her rights; (4) an absence
of prejudice to the defendant; and (5) the plaintiff's reasonableness in remaining ignorant of the particular legal
requirement. Id.

3
Case: 1:20-cv-00017-SJD-KLL Doc #: 23 Filed: 09/08/20 Page: 4 of 5 PAGEID #: 988

The Court agrees with the Magistrate Judge’s conclusion that the allegations of the Amended
Complaint, accepted as true, show that Plaintiff had constructive knowledge of the alleged
overtime compensation violations as early as June 29, 2016. (Doc. 19 at PageID 967.) The
Magistrate Judge found that on this date, Plaintiff knew, or should have known, that he may have
been misclassified as an independent contractor and that Defendant may not have been paying
him overtime compensation. He had reason at this point to inquire into his rights, and he did not
allege facts that Defendant affirmatively misled him about the facts underlying his overtime
compensation claims after that point.

Plaintiff implies that he could not have constructive knowledge of potential claims
because he lacked actual knowledge of his rights under wage and hour law due to Defendant’s
alleged failure to post an FLSA notice. The Magistrate Judge also considered this argument in
her analysis of the first Truitt factor, Plaintiff's lack of notice of the filing requirement. (See
Doc. 19 at PageID 965-66). She determined that it was “reasonable to infer from [D]efendant’s
alleged failure to post the FLSA-required notice, and the absence of allegations or facts to show
that [P]laintiff was notified of the filing requirement in some other manner, that [P]laintiff lacked
actual notice of the filing requirement.” (/d. at 966.) However, the lack of a notice does not
necessarily toll the statute of limitations on an overtime claim. See Archer v. Sullivan County,
Tenn., 129 F.3d 1263, 1997 WL 720406, at *4 (6th Cir. 1997) (defendant’s failure to post FLSA
notice did not justify invocation of equitable tolling); Claeys v. Gandalf, Ltd., 303 F. Supp. 2d
890, 896 (S.D. Ohio 2004) (same); see also Rose v. Dole, 945 F.2d 1331, 1335 (6th Cir. 1991)
(“It is well-settled that ignorance of the law alone is not sufficient to warrant equitable tolling.”).
The Court found the lack of notice factor weighed in favor of applying the equitable tolling

doctrine, but the other remaining four Truitt factors weighed against equitable tolling. Plaintiff
4
Case: 1:20-cv-00017-SJD-KLL Doc #: 23 Filed: 09/08/20 Page: 5 of 5 PAGEID #: 989

gives no new basis to disturb the Magistrate Judge’s reasoning as to the remaining factors, nor
does the Court find a basis to do so.

After a de novo review, the Court finds that Plaintiff's arguments have been thoughtfully
and correctly considered by the Magistrate Judge’s Report and Recommendation. Plaintiffs
Objection is OVERRULED, and the Report and Recommendation (Doc. 19) is ADOPTED.

IT IS SO ORDERED.

    

Judge Susan J. D
United States District Court
